              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA                  in r-':[2:03
                              SAVANNAH DIVISION



BRANDY MAI,

     Plaintiff,

V.                                               CASE NO. CV418-277


NINE LINE APPAREL, INC., a
domestic profit corporation
d/b/a Nine Line,

     Defendant.




                                     ORDER


     Before   the     Court     is   United     States   Magistrate   Judge

Christopher L. Ray's Order of recusal dated October 4, 2019 in

which Magistrate Judge Ray recused himself from this action. (Doc.

29.). Accordingly, this case is now REFERRED to United States

Magistrate Judge Benjamin W. Cheesbro.

     This       day of October 2019.




                                     WILLIAM T. MOORE,
                                     UNITED STATES   DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA
